DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are currently pending.

Election/Restrictions
3.	Applicant's election with traverse of Group I, claims 1-7, in the reply filed on December 1, 2020 is acknowledged.  The traversal is on the ground(s) that the subject matter of all of the claims could be searched without serious burden because the subject matter is “sufficiently related.”  This is not found persuasive because while a search of one group might overlap with a search of the other group, the searches would not be coextensive.  Thus, a search and examination of all of the claims would be burdensome.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1-7 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is indefinite because the metes and bounds of a patient “in need of” the promotion of expression of N-acetylgalactosaminyltransferase are unclear.  Paragraph [0007] of the specification states:
The extract from inflamed tissues inoculated with vaccinia virus (the present extract) that is contained in the agent for promoting the expression of N-acetylgalactosaminyltransferase according to the present invention or a preparation containing the extract is known to have enormously wide-ranging actions and effects, such as analgesic action, sedative action, antistress action, antiallergic action, immunostimulating action, anticancer action, cirrhosis inhibition activity, therapeutic effects on idiopathic thrombocytopenic purpura, therapeutic effects on postherpetic neuralgia, brain edema, dementia, spinocerebellar degeneration etc., therapeutic effects on Raynaud syndrome, diabetic neuropathy, SMON aftereffects etc., kallikrein production inhibition action, peripheral circulatory disorder improvement action, bone atrophy improvement action, nitrogen monoxide production inhibition action effective in treating sepsis or endotoxin shock, therapeutic effects on osteoporosis, therapeutic effects on AIDS based on Nef action inhibition activity or -4-chemokine production inhibition activity, therapeutic effects on ischemic diseases such as cerebral infarction, therapeutic effects on fibromyalgia, therapeutic effects on infection, preventive or alleviating action on peripheral nerve disorder caused by anticancer agents, therapeutic effects on chronic prostatitis, interstitial cystitis and/or urination disorder, neurotrophic factor (e.g., BDNF) production promotion action, protective action on the liver, migration enhancement action on pluripotent stem cells (Muse cells), and preventive or therapeutic effects on muscle damage. In addition, the present extract or a preparation containing the extract is known to have promoting action on the synthesis of collagen and proteoglycan in cartilage cells (see PTL 1).

Thus, it appears that the specification defines a patient “in need of” the promotion of expression of N-acetylgalactosaminyltransferase as any of these patients.  However, the specification does not explicitly teach treating a particular patient population and the claims are also not limited to a particular patient population.  Thus, it is unclear what patient is actually considered to be a patient “in need of” the promotion of expression of N-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art admitted by applicant in the specification.
	Applicant’s specification admits that the product administered in the claims is a known product named “Neurotropin” which is an extract from inflamed skins of rabbits inoculated with vaccinia virus.  Applicant admits that is was known to administer Neurotropin to patients orally or by injection to treat a variety of conditions such as lower back pain and postherpetic neuralgia (see paragraphs [0012] and [0013] in specification).
The specification does not admit that the prior art administrations were used for the promotion of expression of N-acetylgalactosaminyltransferase.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual 
Applicant’s specification does not provide a specific definition of a patient who is considered “in need” of the claimed promotion; however, paragraph [0007] does state that included individuals “in need” of the promotion include patients with postherpetic neuralgia and patients in need of analgesia.  Thus, applicant’s claims appear to be encompassing a large patient population including patients that have previously been treated with Neurotropin in the prior art.  Therefore, the prior art administration of Neurotropin would have inherently lead to the same effect of the promotion of expression of N-acetylgalactosaminyltransferase because the prior art is administering the same composition as claimed to the same patient population as claimed.  
8.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naiki (WO 2012/051173).
	This reference teaches a method for administering Neurotropin to a patient.  Neurotropin is an extract from inflamed skins of rabbits inoculated with vaccinia virus.  The reference teaches that Neurotropin can be an oral or injectable preparation.  The reference teaches that Neurotropin is useful to treat lower back pain and post-herpetic neuralgia (see paragraphs [0004] and [0012]).
The reference does not specifically teach that the administration of the Neurotropin promotes the expression of N-acetylgalactosaminyltransferase.  However, as discussed in MPEP 
Applicant’s specification states that included individuals “in need” of the claimed promotion include patients with postherpetic neuralgia and patients in need of analgesia (see paragraph [0007]).  Thus, applicant’s claims encompass treating the same patients as taught in the reference.  Therefore, the prior art administration of Neurotropin would have inherently lead to the same effect of the promotion of expression of N-acetylgalactosaminyltransferase because the prior art is administering the same composition as claimed to the same patient population as claimed.  Thus, the claims are anticipated by the reference because the claimed method and the prior art method are structurally the same.
9.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki (WO 2016/022917).
This reference teaches a method for administering Neurotropin to a patient to protect the liver and to treat liver diseases such as cirrhosis.  Neurotropin is an extract from inflamed skins of rabbits inoculated with vaccinia virus.  The reference teaches that Neurotropin can be an oral or injectable preparation.  The reference teaches that Neurotropin is also useful to treat lower back pain and post-herpetic neuralgia (see paragraphs [0003] and [0011]).

Applicant’s specification states that included individuals “in need” of the promotion include patients with postherpetic neuralgia and patients in need of inhibition of cirrhosis, liver protection, and analgesia (see paragraph [0007]).  Thus, applicant’s claims encompass treating the same patients as taught in the reference.  Therefore, the prior art administration of Neurotropin would have inherently lead to the same effect of the promotion of expression of N-acetylgalactosaminyltransferase because the prior art is administering the same composition as claimed to the same patient population as claimed.  Thus, the claims are anticipated by the reference because the claimed method and the prior art method are structurally the same.
10.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (PLOS ONE (August 2018), vol. 13, no. 8, 19 pages).
This reference teaches the administration of Neurotropin.  The reference teaches that it has been administered to treat lower back pain and post-herpetic neuralgia.  The reference also teaches that Neurotropin is able to promote the expression of N-acetylgalactosaminyltransferase.  .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,780,133. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘133 are drawn to a method for treatment of a liver disease such a cirrhosis by administering an extract from inflamed skins of rabbits inoculated with vaccinia virus. The administration is either orally or by injection (see claims 1, 12, and 13).
The claims of US ‘133 do not specifically teach that the administration of the extract promotes the expression of N-acetylgalactosaminyltransferase.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the 
Applicant’s specification states that included individuals “in need” of the promotion include patients in need of inhibition of cirrhosis and liver protection (see paragraph [0007]).  Thus, applicant’s claims encompass treating the same patients as in the claims of US ‘133.  Therefore, the administration of the extract in US ‘133 would have inherently lead to the same effect of the promotion of expression of N-acetylgalactosaminyltransferase because the prior patent claims administering the same composition as in the current claims to the same patient population as in the current claims.  

12.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655